           Case 19-34310-KLP                         Doc 2          Filed 08/19/19 Entered 08/19/19 16:44:02     Desc Main
                                                                    Document     Page 1 of 17
                                                            UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF VIRGINIA                            19-34310

                                                                        CHAPTER 13 PLAN
                                                                      AND RELATED MOTIONS

Name of Debtor(s):                   Shushania Sajatta Doswell                               Case No:

This plan, dated         August 19, 2019            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated              .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may             Included         Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                       Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                             Included         Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 280.00             per   month   for   60    months.
Other payments to the Trustee are as follows:

                                                                               Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
           Case 19-34310-KLP                         Doc 2          Filed 08/19/19 Entered 08/19/19 16:44:02                    Desc Main
                                                                    Document     Page 2 of 17

            The total amount to be paid into the Plan is $ 16,800.00              .                                                19-34310
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,296.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
City of Richmond property                     Taxes and certain other debts       231.00                             Prorata
Tax                                                                                                                  2 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.              Replacement Value
CNAC/JD Byrider                          2011 Chevrolet HHR                Opened 11/17/16          6,759.00                    7,537.00
                                         56,000 miles                      Last Active 4/19/19


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                    Estimated Total Claim
                                                                               Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case 19-34310-KLP                         Doc 2          Filed 08/19/19 Entered 08/19/19 16:44:02                      Desc Main
                                                                    Document     Page 3 of 17
Creditor                                      Collateral Description                    Estimated Value                 Estimated Total Claim
-NONE-                                                                                                                                 19-34310
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                               Adeq. Protection Monthly Payment       To Be Paid By
CNAC/JD Byrider                              2011 Chevrolet HHR 56,000                50.00                                  Trustee
                                             miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                                  Approx. Bal. of Debt or     Interest Rate   Monthly Payment &
                                                                                     "Crammed Down" Value                        Est. Term
CNAC/JD Byrider                          2011 Chevrolet HHR 56,000                   6,759.00                    5.5%            Prorata
                                         miles                                                                                   32months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 1 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                              Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular         Estimated       Arrearage     Estimated Cure       Monthly
                                                                          Contract        Arrearage       Interest Rate Period               Arrearage
                                                                          Payment                                                            Payment


                                                                                     Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-34310-KLP                         Doc 2          Filed 08/19/19 Entered 08/19/19 16:44:02                        Desc Main
                                                                    Document     Page 4 of 17
Creditor                                 Collateral                       Regular           Estimated      Arrearage     Estimated Cure       Monthly
                                                                          Contract          Arrearage      Interest Rate Period         19-34310
                                                                                                                                          Arrearage
                                                                          Payment                                                             Payment
-NONE-


           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                             Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage                 Monthly Payment for Estimated Cure Period
                                                                                                           Arrears
Diane Johnson                                Lease of Residence                                     0.00                          0months
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                          Exemption Basis           Exemption Amount       Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                       should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                       relief. The listing here is for information purposes only.
Creditor                                     Type of Lien                       Description of Collateral               Basis for Avoidance
-NONE-
9.         Treatment and Payment of Claims.

                                                                                       Page 4

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 19-34310-KLP                         Doc 2          Filed 08/19/19 Entered 08/19/19 16:44:02                   Desc Main
                                                                     Document     Page 5 of 17
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •                                                                                                                             19-34310
            If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.

Dated:        August 19, 2019

/s/ Shushania Sajatta Doswell                                                                       /s/ James E. Kane, Esquire
Shushania Sajatta Doswell                                                                           James E. Kane, Esquire 30081
Debtor                                                                                              Debtor's Attorney
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        August 19, 2019            , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                    /s/ James E. Kane, Esquire
                                                                                                    James E. Kane, Esquire 30081
                                                                                                    Signature

                                                                                                    P.O. Box 508
                                                                                                    Richmond, VA 23218-0508
                                                                                                    Address

                                                                                                    804-225-9500
                                                                                                    Telephone No.

                                                  CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on           August 19, 2019             true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
                                                                                    Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
       Case 19-34310-KLP                         Doc 2          Filed 08/19/19 Entered 08/19/19 16:44:02       Desc Main
                                                                Document     Page 6 of 17
by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P
                                                                                                                    19-34310
                                                                                     /s/ James E. Kane, Esquire
                                                                                     James E. Kane, Esquire 30081




                                                                           Page 6

 Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
              Case 19-34310-KLP                   Doc 2   Filed 08/19/19 Entered 08/19/19 16:44:02                               Desc Main
                                                          Document     Page 7 of 17

                                                                                                                                    19-34310
Fill in this information to identify your case:

Debtor 1                      Shushania Sajatta Doswell

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            Driver
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       First Transit Inc

       Occupation may include student        Employer's address
                                                                   600 Vine Street Suite 1200
       or homemaker, if it applies.
                                                                   Cincinnati, OH 45202

                                             How long employed there?         10 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        1,898.00      $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$           41.00      +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      1,939.00            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-34310-KLP                Doc 2       Filed 08/19/19 Entered 08/19/19 16:44:02                                Desc Main
                                                        Document     Page 8 of 17

Debtor 1   Shushania Sajatta Doswell                                                             Case number (if known)
                                                                                                                                       19-34310
                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      1,939.00       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        253.00       $                N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $                N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $                N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $                N/A
     5e.    Insurance                                                                     5e.        $          0.00       $                N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00       $                N/A
     5g.    Union dues                                                                    5g.        $          0.00       $                N/A
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $                N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            253.00       $                N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,686.00       $                N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $                N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $                N/A
     8e. Social Security                                                                  8e.        $              0.00   $                N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:    SNAP Benefits                                                     8f.  $              505.00   $                    N/A
     8g. Pension or retirement income                                                     8g. $                 0.00   $                    N/A
     8h. Other monthly income. Specify: Amortized Tax Refunds                             8h.+ $              548.00 + $                    N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,053.00       $                N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,739.00 + $           N/A = $           2,739.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $         2,739.00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
         Case 19-34310-KLP                       Doc 2       Filed 08/19/19 Entered 08/19/19 16:44:02                                 Desc Main
                                                             Document     Page 9 of 17

                                                                                                                                             19-34310
Fill in this information to identify your case:

Debtor 1                 Shushania Sajatta Doswell                                                         Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  14                   Yes
                                                                                                                                             No
                                                                                   Son                                  17                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              700.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             18.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 19-34310-KLP                      Doc 2        Filed 08/19/19 Entered 08/19/19 16:44:02                                       Desc Main
                                                           Document      Page 10 of 17

Debtor 1     Shushania Sajatta Doswell                                                                 Case number (if known)
                                                                                                                                                19-34310
6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 150.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  80.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                  60.00
      6d. Other. Specify: Cell phones                                                        6d. $                                                  50.00
7.    Food and housekeeping supplies                                                           7. $                                                400.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                150.00
10.   Personal care products and services                                                    10. $                                                 150.00
11.   Medical and dental expenses                                                            11. $                                                  25.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 250.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 200.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  138.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Taxes                                                       16. $                                                  10.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,481.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,481.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,739.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,481.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 258.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-34310-KLP   Doc 2    Filed 08/19/19 Entered 08/19/19 16:44:02   Desc Main
                                Document      Page 11 of 17

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x
                                                                              19-34310
                        Aaron Sales and Lease
                        1015 Cobb Place Blvd NW
                        Kennesaw, GA 30144


                        Acceptance Now
                        Attn: Bankruptcy
                        5501 Headquarters Drive
                        Plano, TX 75024


                        Advance Financial
                        ATTN: Virginia Billing
                        100 Oceanside Drive
                        Nashville, TN 37204


                        Aes/Wells Fargo
                        Attn: Bankruptcy
                        Po Box 2461
                        Harrisburg, PA 17105


                        Allstate Insurance Company
                        PO Box 2670
                        Glen Allen, VA 23058


                        American Family Fitness
                        PO Box 224
                        Roy, UT 84067


                        American Infosource
                        T Mobile/T-Mobile USA Inc
                        PO Box 248848
                        Oklahoma City, OK 73124


                        Ashley Funding Services
                        P. O. Box 10587
                        Greenville, SC 29603


                        AT& T Mobility
                        PO Box 6463
                        Carol Stream, IL 60197


                        Bank of America
                        4909 Savarese Circle
                        Fl1-908-01-50
                        Tampa, FL 33634
Case 19-34310-KLP   Doc 2    Filed 08/19/19 Entered 08/19/19 16:44:02   Desc Main
                            Document      Page 12 of 17

                                                                          19-34310
                    BB&T
                    Attn: Bankruptcy
                    P.O. Box 1847
                    Wilson, NC 27894


                    Capital One
                    15000 Capital One Drive
                    Henrico, VA 23238


                    Cashnet USA
                    PO Box 206739
                    Dallas, TX 75320


                    CBSi Collections Services
                    550 Greensboro Ave Ste 3
                    Tuscaloosa, AL 35401


                    Check City
                    2729 B West Broad Street
                    Richmond, VA 23220


                    Chesterfield FCU
                    Po Box 820
                    Chesterfield, VA 23832


                    City of Richmond
                    Dept of Public Utilities
                    900 E. Broad St.
                    Richmond, VA 23219


                    City of Richmond property Tax
                    P O Box 26505
                    Richmond, VA 23261


                    CNAC/JD Byrider
                    4505 W Broad St.
                    Richmond, VA 23230


                    Comcast
                    Attn: Bankruptcy
                    PO Box 3012
                    Southeastern, PA 19398
Case 19-34310-KLP   Doc 2    Filed 08/19/19 Entered 08/19/19 16:44:02   Desc Main
                            Document      Page 13 of 17

                                                                          19-34310
                    Connects Federal Credit Union
                    9960 Midlothian Turnpike
                    Richmond, VA 23235


                    Credit One Bank
                    P.O. Box 98873
                    Las Vegas, NV 89193


                    Daniel J. Mulligan
                    Arch Village Shopping Center
                    9217 Midlothian Turnpike
                    Richmond, VA 23235-4649


                    Diane Johnson
                    2808 Grindall Creek Lane
                    Richmond, VA 23234


                    Direct TV
                    PO Box 11732
                    Newark, NJ 07101


                    Dominion Energy Virginia
                    PO Box 26666
                    Richmond, VA 23261


                    Dominion Medical
                    PO Box 5449
                    Richmond, VA 23220


                    Exeter Finance Corp
                    Po Box 166008
                    Irving, TX 75016


                    Family Mobile
                    PO Box 629026
                    El Dorado Hills, CA 95762


                    Farmers Insurance Group
                    PO Box 29193
                    Mission, KS 66201


                    Fed Loan Servcing
                    PO Box 530210
                    Atlanta, GA 30353
Case 19-34310-KLP   Doc 2    Filed 08/19/19 Entered 08/19/19 16:44:02   Desc Main
                            Document      Page 14 of 17

                                                                          19-34310
                    Fingerhut
                    Attn: Bankruptcy
                    Po Box 1250
                    Saint Cloud, MN 56395


                    First PREMIER Bank
                    Attn: Bankruptcy
                    Po Box 5524
                    Sioux Falls, SD 57117


                    First Virginia
                    159 E Belt Blvd
                    Richmond, VA 23224


                    FMA Alliance Ltd.
                    PO Box 2409
                    Houston, TX 77068


                    GEICO
                    One Geico Plaza
                    Washington, DC 20076


                    General Insurance Company
                    P.O. Box 305076
                    Nashville, TN 37230


                    Genesis Properties
                    c/o Michael Hunt, R/A
                    101 W. Commerce Rd., 2d Floor
                    Richmond, VA 23224


                    Genesis Properties
                    801 Holly Springs Ave
                    Richmond, VA 23224


                    Godwin-Jones Price
                    20 South Auburn Ave
                    Richmond, VA 23221


                    Gold's Gym
                    9101 Midlothian Turnpike #200
                    Richmond, VA 23235
Case 19-34310-KLP   Doc 2    Filed 08/19/19 Entered 08/19/19 16:44:02   Desc Main
                            Document      Page 15 of 17

                                                                          19-34310
                    Henrico Federal Credit Union
                    9401 West Broad Street
                    Henrico, VA 23294


                    J.R. Auto Sales
                    9310 Midlothian Turnpike
                    Richmond, VA 23235


                    Jefferson Capital Systems
                    P O Box 772813
                    Chicago, IL 60677


                    Labcorp
                    P.O. Box 2240
                    Burlington, NC 27216


                    Liberty Mutual Insurance
                    PO Box 85059
                    Richmond, VA 23261


                    LVNV Funding, LLC
                    Resurgent Capital Services
                    PO Box 10587
                    Greenville, SC 29603


                    Midland Funding
                    PO Box 2011
                    Warren, MI 48090


                    Nationwide Insurance
                    4900 Plank Road
                    Fredericksburg, VA 22407


                    Navy FCU
                    PO Box 3000
                    Merrifield, VA 22119


                    Navy Federal Credit Union
                    P.O. Box 3000
                    Merrifield, VA 22119


                    Planet Fitness
                    10040 Robious Rd
                    Richmond, VA 23235
Case 19-34310-KLP   Doc 2    Filed 08/19/19 Entered 08/19/19 16:44:02   Desc Main
                            Document      Page 16 of 17

                                                                          19-34310
                    Progressive
                    Dept 0586
                    Carol Stream, IL 60132


                    Progressive Leasing
                    11629 South 700 E #250
                    Draper, UT 84020


                    Rahman Group
                    8002 Discovery Drive
                    Henrico, VA 23229


                    Rudolph C. McCollum, Jr., Esqu
                    PO Box 4595
                    Richmond, VA 23220


                    Seibert's Towing
                     642 W Southside Plaza Dr.
                    Richmond, VA 23224


                    Sprint
                    P.O. Box 4191
                    Carol Stream, IL 60197


                    Suntrust
                    Va-Ric 9394
                    P O Box 26150
                    Richmond, VA 23260


                    TACS
                    P O Box 31800
                    Henrico, VA 23294


                    Telecheck First Data
                    ATTN BANKRUPTCY
                    Dept 74
                    Denver, CO 80281


                    Thalhimer Properties
                    PO Box 26804
                    Richmond, VA 23261


                    Travelers
                    PO Box 17099
                    Baltimore, MD 21297
Case 19-34310-KLP   Doc 2    Filed 08/19/19 Entered 08/19/19 16:44:02   Desc Main
                            Document      Page 17 of 17

                                                                          19-34310
                    Union Bank & Trust
                    PO Box 446
                    Bowling Green, VA 22427


                    University Of Phoenix
                    Attn: Bankruptcy
                    1625 W Fountainhead Pkwy
                    Tempe, AZ 85285


                    Vector Security
                    2805 North Parham Road
                    Suite 500
                    Henrico, VA 23294


                    Verizon
                    Verizon Wireless Bk Admin
                    500 Technology Dr Ste 550
                    Weldon Springs, MO 63304


                    Virginia Employment Commission
                    P.O. Box 1358
                    Richmond, VA 23218


                    Wells Fargo Bank
                    Po Box 10438
                    Des Moines, IA 50306


                    Woodforest Bank
                    PO Box 219050
                    Houston, TX 77218
